ACCEPTED
                                                                                         03-14-00714-CV
                                                                                                 5362636
                                                                              THIRD COURT OF APPEALS
                                                                                         AUSTIN, TEXAS
                                                                                    5/20/2015 3:03:57 PM
                                                                                       JEFFREY D. KYLE
                                                                                                  CLERK


                      No. 03-14-00714-CV
                        _____________________________                FILED IN
                                                              3rd COURT OF APPEALS
                                                                  AUSTIN, TEXAS
                            COURT OF APPEALS                  5/20/2015 3:03:57 PM
                    THIRD JUDICIAL DISTRICT OF           TEXAS JEFFREY D. KYLE
                              AUSTIN, TEXAS                           Clerk
                   _____________________________________

                                  KEVIN TARR,
                                    Appellant,

                                         v.

      LANTANA SOUTHWEST HOMEOWNERS’ ASSOCIATION, INC.,
                            Appellee.
                _______________________________

            UNOPPOSED MOTION FOR EXTENSION OF TIME
                TO FILE APPELLANT’S REPLY BRIEF


TO THE HONORABLE COURT OF APPEALS:

      Appellant Kevin Tarr, under the authority of Texas Rule of Appellate

Procedure 10.5(b), requests additional time to file his Reply Brief.

      1.     Appellant’s Reply Brief is currently due Monday, June 8, 2015.

      2.     Appellant respectfully requests an extension of time for 14 days to file

his Reply Brief. With the extension, the Reply Brief will be due on Monday, June

22, 2015.

      3.     After retaining new appellate counsel, Appellant filed his opening brief

on March 16, 2015.
         4.    On April 1, 2015, this Court granted Appellee’s request for a 30-day

extension of time to file its response brief, which Appellee filed on May 18, 2015.

As a result of Appellee’s extension, Appellant’s Reply Brief is currently due on June

8, 2015.

         5.    Appellant’s counsel has a pre-planned vacation over the Memorial Day

weekend (May 22-25). Additionally, Mr. Ploeger is required to attend to other time-

sensitive matters, including briefing in Dos Republicas Coal Partnership v. David

Saucedo, et al., No. 04-14-00828-CV, in the Fourth Court of Appeals, San Antonio,

Texas.

         6.    This request is not sought for delay, but in order that justice may be

done.

         7.    This is the first extension Appellant has sought with respect to his Reply

Brief.

         8.    Counsel for Appellant has conferred with counsel for Appellee,

Gregory B. Godkin, and Mr. Godkin stated that Appellee is unopposed to the

requested extension.

                                       PRAYER

         Appellant requests that this Court to grant an extension of 14 days to file his

Reply Brief, making the Reply due on Monday, June 22, 2015. Appellant also prays

for any other relief to which he may be entitled.

                                            2
Respectfully submitted,

/s/ Matthew Ploeger
Matthew Ploeger
State Bar No. 24032838
LAW OFFICE OF MATTHEW PLOEGER
901 S. Mopac Expressway, Suite 300
Barton Oaks Plaza, Building One
Austin, Texas 78746
P: 512.298.2088
F: 512.298.1787
Matthew@PloegerLaw.com
Attorney for Appellant




  3
                     CERTIFICATE OF CONFERENCE

      Counsel for Appellant has conferred with counsel for Appellee, Gregory B.

Godkin, and Appellee is unopposed to the motion for extension of time.

                                     /s/ Matthew Ploeger
                                     Matthew Ploeger
                                     Dated: May 20, 2015




                                        4
                         CERTIFICATE OF SERVICE

       I certify that a true and correct copy of the above and foregoing was

forwarded to all counsel of record by the Electronic Filing Service Provider, if

registered; a true and correct copy of this document was forwarded to all counsel of

record not registered with an Electronic Filing Service Provider and to all other

parties as follows:


 Gregory B. Godkin
 ROBERTS MARKEL WEINBERG BUTLER HAILEY PC
 111 Congress, Suite 1620
 Austin, TX 78701
 512.279.7344–telephone
 713.840.9404–facsimile



                                      /s/ Matthew Ploeger
                                      Matthew Ploeger
                                      Dated: May 20, 2015




                                         5